                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA
 WILBERT GLOVER,                                      Case No. 19‐CV‐304 (NEB/BRT)

                      Plaintiff,

 v.                                                ORDER ACCEPTING REPORT AND
                                                       RECOMMENDATION
 RICHARD RODRIGUEZ, ALBERT ROSS,
 R. PAUL #705, MATT BOSTROM, GREG
 CROUCHER, JOE PAGET, TOM ROY,
 MINNESOTA DEPARTMENT OF
 CORRECTIONS, AND OFFICER HENDRIKT,

                      Defendants.

        The Court has received the May 17, 2019 Report and Recommendation of United

States Magistrate Judge Becky R. Thorson. [ECF No. 10 (“R&R”).] No party has objected

to the R&R, and the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all the files, records, and proceedings in the above‐captioned matter, IT

IS HEREBY ORDERED THAT:

      1. The Report and Recommendation [ECF No. 10] is ACCEPTED; and

      2. Defendants Tom Roy and the Minnesota Department of Corrections are

        DISMISSED WITHOUT PREJUDICE.

Dated: June 3, 2019                             BY THE COURT:

                                                s/Nancy E. Brasel
                                                Nancy E. Brasel
                                                United States District Judge
